                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


CARNELL HUNNICUTT,

                       Plaintiff,
                                                                     No. 2:18-cv-00667-JB-KRS
v.

DESTINEE MOORE, et al.,

                       Defendants.


       ORDER DIRECTING SERVICE OF PROCESS AND GRANTING MOTION
                  FOR LIMITED ENTRY OF APPEARANCE

       THIS MATTER comes before the Court following receipt of certain Defendants’ last

known addresses as well as counsel for Defendant German Franco’s motion for a limited entry of

appearance to file a Martinez report since Mr. Franco has not yet been served. In order to move

this case forward as expeditiously as possible, the Court will order the United States Marshal to

serve the Defendants listed below. The Court will also allow the limited entry of appearance,

direct Mr. Franco to file the Martinez report attached to his attorney’s motion, and further order

the United States Marshal to serve Mr. Franco and the New Mexico Attorney General because of

Mr. Franco’s status as an officer of the State.

       IT IS, THEREFORE, ORDERED that the Clerk of Court shall issue Summons for, and

the United States Marshal shall serve a copy of the Summons and Complaint personally on, the

following individuals and/or entities:

       1. R.C. Smith, former Warden of the Lea County Correctional Facility
          c/o Lawton Correctional Facility, 8607 South East Flower Mound Road, Lawton, OK
          73501;

       2. Destinee Moore
          1512 W. Princess Jeanne, Hobbs, NM 88240;
       3. Lea County Correctional Facility (“LCCF”)
          6900 W. Millen Dr., Hobbs, NM 88240;

       4. German Franco, Deputy Director of Adult Prisons
          New Mexico Department of Corrections, 4337 NM 14, Santa Fe NM 87508; and

       5. New Mexico Attorney General
          408 Galisteo Street, Villagra Building, Santa Fe, NM 87501

       IT IS FURTHER ORDERED that counsel for German Franco’ motion for limited entry

of appearance (Doc. 41) is GRANTED. Counsel shall file the Martinez report attached to the

motion for limited entry as separate docket entry.


                                                     ______________________________
                                                     KEVIN R. SWEAZEA
                                                     UNITED STATES MAGISTRATE JUDGE
